Case: 1:17-cv-00137-GHD-RP Doc #: 52 Filed: 06/16/20 1 of 1 PagelD #: 2332

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
TRAVON DEANGELO BROWN PETITIONER
v. No. 1:17CV137-GHD-RP
SUPERINTENDENT JAQUELYN BANKS, ET AL. RESPONDENTS

ORDER RESCINDING THE COURT’S ORDER [50]
GRANTING IN FORMA PAUPERIS ON APPEAL

The court takes up, sza sponte, the rescission of its previous order [50] granting the
petitioner’s motion [49] to appeal in forma pauperis. The court inadvertently used the form for
granting in forma pauperis, but circumstances require denying pauper status to the petitioner for the
instant appeal. Indeed, the court has already declined to provide a Certificate of Appealability in this
case because “the Petitioner has failed to demonstrate that the issues are debatable among jurists of
reason that a court could resolve issues in a different manner; or that the questions are adequate to
deserve encouragement to proceed further.” Doc. 42 at 1 (internal quotations and citations omitted).
As such, the court’s order [50] granting the petitioner motion to proceed in forma pauperis is

RESCINDED. An order denying the plaintiff's in forma pauperis motion [49] will issue today.

SO ORDERED, this, the 16th day of June, 2020.

ble, N MarBha

SENIOR UNITED STATES DISTRICT JUDGE

 
